Order entered March 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01451-CR
                                      No. 05-13-01452-CR

                                 STATE OF TEXAS, Appellant

                                                V.

                            DAVID RUIZ-HIRACHETA, Appellee

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-13351-V, F11-13353-V

                                            ORDER
       These appeals are from the trial court’s order granting appellee’s motion to suppress.
The trial court references the motion at the beginning of the hearing. However, the clerk’s
records do not contain copies of appellee’s motion to suppress.
       Accordingly, the Court ORDERS the Dallas County District Clerk to file, within
FIFTEEN DAYS of the date of this order, supplemental clerk’s records containing the motion to
suppress.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal
Records Division; and to counsel for all parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE